Electronically Filed
                                                      Supreme Court
                                                      SCAD-13-0000725
                                                      01-JUL-2013
                          SCAD-13-0000725             12:57 PM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                THOMAS FRANCIS FEENEY, Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 13-017-9087)

                        NOTICE OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of the petition for issuance of a
 reciprocal discipline notice to Respondent Thomas Francis Feeney,
 filed by the Office of Disciplinary Counsel (ODC), pursuant to
 Rule 2.15(b) of the Rules of the Supreme Court of the State of
 Hawai#i (RSCH), the memorandum, affidavit, and exhibits appended
 thereto, the timely June 19, 2013 response submitted to this
 court by Respondent Feeney, and ODC’s subsequent June 20, 2013
 statement of no opposition filed with this court, it appears, on
 March 8, 2013, the Supreme Judicial Court for Suffolk County, in
 the Commonwealth of Massachusetts, suspended Respondent Feeney
 for one year and one day, effective April 8, 2013, for
 mishandling client funds, altering evidence submitted to Bar
 Counsel in the resulting disciplinary investigation, and failing
 to keep proper financial records of client trust fund monies, in
violation of Rules 1.15(b)(1), 1.15(e)(3), 1.15(e)(4),
1.15(f)(1)(C), 1.15(f)(1)(E), 3.4(a), 3.4(b), 8.1(a), 8.1(b),
8.4(c), 8.4(d), and 8.4(h) of the Massachusetts Rules of
Professional Conduct, and that Respondent Feeney does not contest
the findings, conclusions or discipline of the Massachusetts
authorities, or the imposition of reciprocal discipline in this
jurisdiction.    Therefore,
          IT IS HEREBY ORDERED that Respondent Feeney is
suspended from the practice of law in this jurisdiction for one
year, effective nunc pro tunc to April 8, 2013.
          IT IS FURTHER ORDERED that Respondent Feeney’s
reinstatement to the practice of law, in addition to the
requirements set forth in RSCH Rule 2.17(b), shall be contingent
upon his submission to this court of proof of his unconditional
reinstatement to the practice of law in the Commonwealth of
Massachusetts.
          IT IS FINALLY ORDERED that Respondent Feeney shall bear
any costs of these proceedings incurred by the Office of
Disciplinary Counsel, upon the timely submission of a verified
bill of costs, as authorized by RSCH Rule 2.3(c).
          DATED: Honolulu, Hawai#i, July 1, 2013.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack



                                2